The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 8, 2022 has been entered.
The drawings were received on 2-3-22.  These drawings are acceptable.
Examiner makes the following findings about the presence of n-butane and acetylene in the sample of the method of claim 1.  First, instant paragraph [0020] teaches that the hydrocarbon stream used in the disclosed methods can be generated by steam cracking of naptha, e.g., a C4 hydrocarbon stream or it can be an intermediate hydrocarbon stream from a 1,3-butadiene separation process.  In certain embodiments, the hydrocarbon stream can include olefins, paraffins, 1,3-butadiene or combinations thereof with normal butane (n-butane) given as one of the examples.  The final sentence of the paragraph teaches that for example, and not by way of limitation, the hydrocarbon stream can include 1-butene, trans-2-butene, cis-2-butene, normal butane (n-butane), isobutane, propylene, propane, vinyl acetylene, 1,3-butadiene or combinations thereof.  Instant paragraph [0026] teaches that alternatively or additionally, the standard sample can include about 100 ppb, about 500 ppb, 100 ppm or 500 ppm of one or more components of a C4 hydrocarbon stream such as, but not limited to, 1-butene, trans-2-butene, cis-2-butene, n-butane and isobutane.  Instant paragraph [0035] teaches that NMP can be used as a selective solvent for 1,3-butadiene recovery from C4 hydrocarbons streams by an extractive distillation process, as separation of 1,3-butadiene is not possible from C4 hydrocarbons streams by conventional distillation process as butenes, butanes and C4 acetylenes have boiling points close to 1,3-butadiene.  In the presence of NMP, these compounds exhibit solubility different from 1,3-butadiene, thereby allowing efficient distillation of 1,3-butadiene from C4 hydrocarbon mixtures.    In other words, it appears that the instant methods are capable of being used on the input C4 hydrocarbon stream or an intermediate stream within the 1,3-butadiene separation process.  For examination purposes, since it is NMP that is being measured, examiner will limit the sample to a hydrocarbon sample after contact with NMP.  While it appears that the initial sample probably contains butane and C4 acetylenes or vinyl acetylene, due to the disclosure in instant paragraph [0035] referred to above, it is not clear how much of these compounds will remain in a 1,3-butadiene sample after separation using NMP.  Thus for examination purposes examiner will treat a C4 sample after contact with NMP as meeting the requirement to further comprise butane and acetylene even though those compounds are not clearly taught by the reference.    
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1, 5, 7, 12, 14, 22-23, 25-26 and 28-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claim 1, the claim as amended requires the sample to comprise acetylene.  Examiner searched the instant specification and found two paragraphs containing the word acetylene or acetylenes: [0020] and [0035].  Both are noted in paragraph 4 above with the respective acetylene language highlighted – “vinyl acetylene” and “C4 acetylenes”.  From the fact that vinyl and C4 are not separated from acetylene or acetylenes by a comma or other punctuation or symbol that would indicate that they are different compounds in a listing of compounds, it is clear that acetylene and/or vinyl are not separate compounds in the sample.  Examiner also search to see if a C4 stream is known to contain acetylene.  As a result, the following references were found.  
US 3,242,227 teaching a process of separating 1,3-butadiene from allenes and acetylenes (see column 1, line 54 to column 2, line 22).  In the paragraph bridging columns 1-2, the presence of 1-butyne and 2-butyne.  Examples 1-3 and 5 teach the separation of 1,3-butadiene from a crude 1,3-butadiene fraction containing 1-butyne and 2-butyne at the ppm level.  In particular, example 1 used NMP in the separation and teaches that although 1,2-butadiene was detectable in the 1,3-butadiene product at ppm levels, the other impurities (1-butyne and 2-butyne) were not detectable by gas chromatography.  
US 3,436,438 teaching a process for the separation of conjugated diolefins from a C4 or C5 hydrocarbon mixture(see the abstract).  The last paragraph of column 1 teaches that the term, "conjugated diolefins," means unsaturated hydrocarbons having a conjugated double bond, e.g. 1,3- butadiene, isoprene, 1,3-pentadiene, cyclopentadiene, etc.  The term, "higher acetylenes" means acetylenically unsaturated hydrocarbons having a carbon-to-carbon triple bond, e.g. ethyl acetylene, dimethyl acetylene, vinyl acetylene, propyl acetylene, allyl acetylene, etc. and allenically unsaturated hydrocarbons having a cumulated double bond, e.g. 1,2-butadiene, 1,2-pentadienes, etc.  The first paragraph of column 2 teaches that a C4-hydrocarbon mixture (C4-fraction) comprises 1,3-butadiene.  Usually, the C4-fraction contains butanes, n-butenes, isobutene, 1,3-butadiene, vinyl acetylene, ethyl acetylene, 1,2-butadiene, etc.  The second full paragraph of column 2 teaches that extractive distillation is known as an effective method for separating desirable conjugated diolefins from the above-mentioned, conjugated diolefin-containing hydrocarbon mixtures.  For instance, the individual components of the C4-hydrocarbon mixture usually have boiling points falling within a narrow range or form azeotropes so that an ordinary distillation 35 method is not effective for separation of pure 1,3-butadiene from the mixture.   
US 3,992,471 teaching a process for the separation of 1,3-butadiene from a feed mixture comprising 1,3-butadiene and at least one other C4 unsaturate.  Column 3, lines 21-52 teach the commercial methods used to produce butadiene and the fact that all of the processes yield products in which 1,3-butadiene is mixed with other closely boiling hydrocarbons.  For example, when concentrated 2-butene and 1-butene are catalytically dehydrogenated to produce 1,3-butadiene the stabilized effluent from this operation contains, in addition to 1,3-butadiene, unreacted isomeric n-butenes, some n-butane, isobutane, isobutylene, appreciable concentration of C3 components, and small concentrations of components heavier than C4 hydrocarbons.  Table 1 lists the hydrocarbons frequently found in crude butadiene fractions from such sources.  The relative amounts of these hydrocarbons present in crude butadiene vary considerably, depending upon the type of hydrocarbon conversion process employed.  Other C4 unsaturates, primarily mono-olefins, are always present in major amounts.  Non-conjugated diolefins and acetylenes are minor constituents, but they generally increase with increasing temperature during hydrocarbon conversion.  For the most part, however, they are highly objectionable contaminants in purified butadiene and hence their concentrations in the latter must be carefully controlled.  Table 1 teaches the acetylenes as methylacetylene (propyne), vinylacetylene, ethylacetylene (1-butyne), butadiyne (biacetylene or 1,3-butadiyne) and dimethylacetylene (2-butyne).  
US 4,020,114 teaching a process for the separation of butadiene from a stream-cracked C4 hydrocarbon stream (see at least the abstract and column 1, lines 5-7). Column 1, lines 15-19 teach that a typical composition of the C4 stream coming from stream-cracking is C4 saturated hydrocarbons (~ 6% by weight), C4 linear olefinic hydrocarbons (~ 28% by weight), isobutylene (~ 28% by weight),  butadiene (~ 37% by weight) and acetylenic compounds (~ 1% by weight).  Column 1 also teaches that "polymerization grade" butadiene must have a purity of at least  99.5% by weight and the content of acetylenic compounds must be lower than 50 ppm by weight.  At that point the recovery of butadiene from the C4 stream coming from stream-cracking was carried out mainly by extraction in presence of suitable solvents as dimethylformamide, N-methylpyrolidone, acetonytrile, formylmorpholine and included the several steps.  In those steps, the identified acetylenic compounds were 1-butyne, vinyl acetylene, diacetylene and propyne.  The acetylenic compound removal was taught as important because vinylacetylene and diacetylene are known to be highly unstable and have caused problems when their concentration is outside of the safety limits.  Column 3, in example 1 teaches the following C4 feed composition:  n-butane (3.73% by weight); iso-butane (0.86% by weight); 1-butene (16.44% by weight); isobutene (29.19% by weight); 2-butene trans (5.89% by weight); 2-butene cis (4.29% by weight); 1,3-butadiene (39.07% by weight); propyne (0.03% by weight); vinyl acetylene (0.40% by weight)  1-butyne (0.10% by weight).  
US 6,337,429 teaching a process for separating a C4-hydrocarbon mixture essentially containing 1,3-butadiene, butenes, butanes and other C4 -hydrocarbons by extractive distillation using N-methyl-2-pyrrolidinone or an aqueous solution of N-methyl-2-pyrrolidinone (NMP, see at least the abstract).  The paragraph bridging columns 2-3 teaches that the C4-hydrocarbon mixtures are obtained, for example, as C4 fractions in the production of ethylene and/or propylene by thermal cleavage of a petroleum fraction, for example of liquefied petroleum gas (LPG), naphtha, gas oil or the like as hydrocarbon fraction or as a C4 fraction from the catalytic dehydrogenation of n-butane and/or n-butene.  The C4 fractions include, as a rule, butanes, n-butene, isobutene, 1,3-butadiene, vinylacetylene, ethylacetylene and 1,2-butadiene and may contain small amounts of C5-hydrocarbons, the 1,3-butadiene content being in general from 10 to 80, preferably from 20 to 70, in particular from 30 to 60, percent by weight while the content of vinylacetylenes, ethylacetylene and 1,2-butadiene (referred to as other hydrocarbons) together in the C4 fractions generally does not exceed 5 percent by weight.  Column 4, lines 49-63 teach a C4 feed composition including 1,3-butadiene and propyne, ethylacetylene and vinylacetylene.  
From these references, it is clear that in a C4 fraction/mixture obtained in the conventional methods acetylenic compounds are present having 3 or 4 carbons (methylacetylene (propyne), vinylacetylene, ethylacetylene (1-butyne), butadiyne (biacetylene or 1,3-butadiyne) and dimethylacetylene (2-butyne)) while acetylene, a 2 carbon compound, is not present.  Thus applicant’s addition to claim 1 requiring that the sample comprises acetylene is not supported by the instant disclosure.  For examination purposes, the acetylene language will be treated by examiner as covering to vinyl acetylene as found in the instant specification in paragraph [0020] and other C4 acetylenes (see instant paragraph [0035]) as described in the above prior art.  Since these are commonly found in C4-hydrocarbon mixtures, there presence in a sample will be treated by examiner as inherent for examination purposes.  Those claims dependent from claim 1 have the same problem.
With respect to claims 29 and 32, the requirement that the sample (further) comprises vinyl is also not supported by the instant disclosure because the instant specification in paragraph [0020] uses “vinyl acetylene” as the specific language and the above described prior art shows that “vinyl acetylene” or vinylacetylene is a known acetylenic compound in C4-hydrocarbon mixtures.  Thus, its presence in these claims will be treated for examination purposes as requiring the presence of this compound in the sample and as inherent in a C4-hydrocarbon mixture.  
With respect to claim 5, the claim requires the carrier gas to comprise a specific gas combination/mixture: nitrogen and helium.  This amendment was made in the response filed December 21, 2020.  In that response there was no statement pointing toward basis for the amendment.  After searching through the disclosure, examiner noted the following two sections that possibly were used for the basis of the amendment: instant paragraph [0033] and Table 1.  
In instant paragraph [0033] that carrier gas is taught as possibly including helium, nitrogen, argon, and/or hydrogen with it being nitrogen in certain embodiments.  This statement does not limit the carrier gas to these four gases.  In other words, while this statement does show that applicant had considered combinations of the four listed gases, it also includes the gases individually and combinations of the gases with other gases as well as leaving the possibility that the carrier gas is not one of the four listed gases.  While showing that applicant, the inventors and/or the person(s) drafting the application may have considered combinations including one or more of the four gases, it does not show to what extent any of the myriad of other carrier gas compositions may have been considered.  It also does not show that applicant had contemplated any specific gas combinations from these four gases (i.e. helium/nitrogen, helium/argon, helium/hydrogen, nitrogen/argon, nitrogen/hydrogen, argon/hydrogen, helium/nitrogen/argon, helium/nitrogen/hydrogen, nitrogen/argon/hydrogen, or helium/nitrogen/argon/hydrogen).  Using each of the individual gases as a carrier gas for gas chromatography is well known based on the prior art of record with helium and nitrogen appearing to be the most used individual carrier gases.  Thus the disclosure listing the four gases and pointing specifically to the use of nitrogen by itself clearly shows contemplation of the use of the carrier gases individually.  While the language may also cover combinations of the listed gases (there are six binary combinations, three ternary combinations, 1 quaternary combination and who knows how many if one includes combinations with gases outside those listed), it does not show that applicant had contemplated/conceived or was in possession of using any specific combination of those gases as the carrier gas.  Moreover, even if one were to say that applicant had considered the specific combination, the instant specification fails to show that applicant had determined a proper ratio of the two gases.  Since the claim language covers an infinite number of compositions between almost pure helium to almost pure nitrogen, there is no evidence that applicant was in possession of that aspect of the claimed combination.  Thus while the language may include a carrier gas that is a combination of gases, it fails to show that applicant had contemplate/conceived of the use of a carrier gas that is a specific combination of gases as instantly claimed.  
Table 1 shows that gas chromatography settings for the method.  In Table 1 the line for carrier gas has “Nitrogen/Helium”.  However, the instant disclosure fails to show that “Nitrogen/Helium” isn’t equivalent to nitrogen or helium.  The instant application fails to show any examples that clearly use a carrier gas which is a combination of nitrogen and helium.  Examiner performed a search of published and patented US patent documents for “nitrogen/helium” or “helium/nitrogen” in the same sentence as the word “carrier” and found 10 patent documents having one of the two possibilities.  Of those, two were directly related to gas chromatography: the publication of the instant application and US 2020/0400622.  In the US 2020/0400622 publication, “helium/nitrogen” in the same sentence as “carrier gas” can be found in paragraphs [0016] and [0062] and claim 2.  Looking at two other paragraphs in the publication – [0083] and [0094] – it is clear that “helium/nitrogen” is not referring to helium and nitrogen as the carrier gas.  Both of these paragraphs teach that “The gas chromatograph can use the helium, the hydrogen, and the compressed air.  The entire system can use the helium or the nitrogen as a carrier gas.”  Paragraph [0094] adds that the "operation of the entire system will be described in detail regarding the nitrogen as the carrier gas."  In other words the “helium/nitrogen” referred to the helium or the nitrogen as a carrier gas not a mixture of helium and nitrogen as the carrier gas.  
Based on this, without a specific example showing that “Nitrogen/Helium” was intended to mean a mixture of  “nitrogen and helium”, there is not sufficient basis in the instant disclosure to show that table 1 provides support for the carrier gas language of claims 5 and 21.  Thus the instant disclosure fails to show that the inventor or a joint inventor, at the time the application was filed, had possession of the specific carrier gas mixture – nitrogen and helium – of claim 5 for use in a gas chromatography method.  
Claims 1, 7, 12, 14, 22-23, 25-26 and 28-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 defines components of the sample three times: a sample comprising about 5 wt.% or more 1,3-butadiene and NMP; wherein the sample further comprises n-butane and wherein the sample comprises acetylene.  It is not clear if the last instance is an attempt to change the scope of the first two instances by adding an additional/further component to the sample or an attempt to only require the presence of acetylene in the sample.  For examination purposes, examiner will treat claim 1 as requiring the sample to contain at least about 5 wt.% 1,3-butadiene, NMP, n-butane and an acetylenic compound consistent with the scope of the instant description as outlined above.  All dependent claims do not correct the problem of claim 1.  With respect to claim 29, the language used presents a similar problem as found in claim 1.  Claim 29 will be treated in a manner similar to claim 1.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 12, 14, 22-23, 25-26 and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Liao (Organic Geochemistry 2015), Ruissen and Kostova (US 2012/0226087) or Kindler (US 6,337,429), and further in view of Nizio, Burchill (Fuel 1983, 62, 11-19), Mehdinia, Later (newly cited and applied or Ochiai (newly cited and applied) or alternatively Ruissen in view of Wang, Liao and Kostova or Kindler and further in view of Nizio, Burchill, Mehdinia, Later or Ochiai.  
In the paper Wang teaches the analysis of C5 fractions and extractive distillation solvent by two-dimensional gas chromatography with a heart-cutting technique.  Two-dimensional gas chromatography using the heart-cutting technique was applied to the analysis of the C5 fraction and extractive distillation solvent.  High-resolution separation of the C5 fraction and N-methylpyrrolidone with water was obtained under optimized conditions.  The separated components were identified by mass spectroscopy using standard samples.  The recoveries of standard compounds were 99.5–100.6%, and the relative standard deviations were all less than 3%.  It took only 30 minutes to finish a determination.  Industrial samples from Yanshan Petrochemical Industry Corporation were also analyzed using the method.  The experimental results indicate that the method is specific, sensitive and suitable for the determination of the C5 fraction and the extractive distillation solvent.  Thus, the method is expected to be widely applicable and will be valuable in industrial applications.  The introduction teaches that The C5 fraction, a byproduct of ethylene production by steam cracking, contains mainly cyclopentadiene (CPD), isoprene (IP) and m-pentadiene (PD).  These three constituents of the C5 fraction are commercially important.  Distillation is one of the most common methods of separation and purification.  However, it is energetically unfavorable and impractical for separating the C5 fraction components because of their similar boiling points and extractive distillation is therefore used.  When the C5 fraction is subjected to extractive distillation in the presence of an appropriate solvent, the CPD would be extracted with the solvent, while IP would appear in the distillate, because the specific volatility of CPD is lower than that of IP. The most common extracting solvents are acetonitrile (ACN), dimethylformamide (DMF), and N-methylpyrrolidone (NMP).  For the most part, gas chromatography coupled with a flame ionization detector (GC-FID) is used to analyze the C5 fraction but it is unsuitable when extractive distillation is used because small amounts of solvent and water remain in the system.  The quantitative analysis of the C5 fraction and solvent with water, however, is crucial because it impacts directly on the separation efficiency of the C5 fraction and enables correct judgment to be applied during the extractive distillation process.  Therefore, an accurate and simple analytical method for the C5 fraction and extractive distillation solvent is desirable.  Conventional GC using modern capillary columns offers high peak resolution, typically separating 100–150 peaks in a single run.  However, it is not able to separate all the individual constituents of the complex samples mentioned above.  One way to improve the separation power of a GC system is to couple, through an interface, two independent columns.  In heart-cutting 2D GC, the switchover of chromatographic columns is carried out by the heart-cutting technique, in which one or, at most, a few small fractions eluting from the first column are selected for further separation on the second column.  This technique is recommended for a target-analysis situation, where information is required from only a few fractions that contain all analytes of interest.  Page 3740 teaches that the chemicals used included standard samples of NMP, IP, 1,3-butadiene, isopentane, n-pentane, 1-pentene, trans-2-pentene, cis-2-pentene, trans-1,3-pentadiene, cis-1,3-pentadiene, 2-methyl-1-butene, 2-methyl-2-butene, cyclopentene, and cyclopentane.  The apparatus included heart-cutting coupled to electronic pressure control (EPC) and was used to perform 2D GC analysis on an Agilent 6890N GC equipped with a split/splitless injector, thermal conductivity detector (TCD) and FID.  The capillary column system contained a first dimensional column (an Agilent HP-PONA elastic fused-silica capillary column) and a second dimensional column (an Agilent DB-Wax capillary column).  In the method a 0.4 µL sample was injected at 200 °C into a high-purity nitrogen gas carrier in constant flow mode at 14.2 ml per minute.  The initial temperature of the two dimensional column was set at 30 °C for 15 minutes and raised to 200 °C at 30 °C per minute, where it was maintained for 10 minutes. Data acquisition was completed at a sampling rate of 20 Hz.  The quantitative analyses of the C5 fraction and NMP with water were performed by the area normalization and external standard methods, respectively.  Figure 1 shows two one-dimensional chromatograms of the C5 fraction and NMP with water on an HP-PONA column with FID detector (figure 1(a)) and on a DB-Wax column with TCD detector (figure 1(b)).  It is noted that the hydrocarbons and NMP are separated by both columns.  Figure 2 shows a one-dimensional chromatogram of the C5 fraction and NMP with water on an HP-PONA column with TCD detector.  Here again it is noted that the hydrocarbons and NMP are separated by the column.  Figure 3 shows the heart-cutting 2D GC chromatogram of the C5 fraction and NMP with water on the first dimensional column (HP-PONA) with the FID detector.  The compound names corresponding to the peak numbers are listed in Table 1 (1,3-butadiene is listed).  Figure 4 shows the heart-cutting 2D GC chromatogram of the C5 fraction and NMP with water on the second dimensional column (DB-Wax) with the TCD detector.  Section 3.2.3 teaches that the contents of solvents are a critically important factor for extractive distillation of the C5 fraction, so a quantitative analysis is needed for all solvents and the C5 fraction.  The area normalization method was applied to quantifying the C5 fraction because most components possess low boiling points and similar correction factors for the FID detector.  The quantitative analysis for NMP and water was performed by the external standard method.  Wang does not teach using a nitrogen phosphorus detector or that the sample being measured is a 1,3-butadiene sample produced by extractive distillation with N-methyl-2-pyrrolidone.  
In the paper Liao teaches a method to quantify C1–C5 hydrocarbon gases by kerogen primary cracking using pyrolysis gas chromatography using polystyrene as external standard.  The study indicates that there is a good linear relationship between peak area of C1–C5 on Py-GC FID and kerogen sample weight.  Sections 3.1-3.2 of the paper and figures 3-4 show that the external standard method uses the peak area of the analyte in the quantitative analysis with an external standard.  This is clear evidence an external standard method such as taught by Wang for the NMP quantitation would have also inherently used peak areas in the quantitation of NMP.  
In the paper/application disclosure Ruissen teaches that a well-established application for N-methyl-2-pyrrolidone (NMP) is the large-scale recovery of hydrocarbons such as 1,3-butadiene by extractive distillation.  This technique utilizes the high solubility of hydrocarbons in NMP and the fact that differences in volatility are sometimes considerably increased in the presence of NMP. Compared to other commercial solvents and extraction media, NMP offers the following advantages: no azeotropes are formed with hydrocarbons; NMP is very resistant to heat and chemicals; and NMP has a favorable toxicological and environmental profile.  An important application is the recovery of 1,3-butadiene using NMP as an extractive distillation solvent.  The specification of NMP in the final Butadiene product lies between 3 and 10 ppm.  Although the amount of NMP has a specification for both butadiene product and raffinate there is no standardized test method.  Commonly the ASTM method D2593 (Standard Test Method for Butadiene Purity and Hydrocarbon Impurities by Gas Chromatography) is used for the impurity analysis of Butadiene, but this method does not contain guidance or a precision statement for NMP.  In-house test methods were based on the analysis of evaporation residues of Butadiene.  As the evaporation of Butadiene is regarded as unsafe, the common practice was to calculate the theoretical amount of NMP in Butadiene, which is prone to error.  Reducing the amount of NMP in the product or Raffinate results in a higher value for the Butadiene batches.  The second to last paragraph on the first page of the document teaches that an accurate analysis based on Gas Chromatography is now available.  The Liquefied Gas Injector developed by Da Vinci Laboratory Solutions injects the Butadiene under pressure, in liquid phase directly on the analytical column, and a GC analysis of NMP benefits from all advantages of GC analysis.  The second page of the reference teaches that the test method uses the Liquefied Gas Injector.  The sample is injected under pressure directly onto the column.  The Butadiene sample remains in liquid phase, at room temperature and without contact with transfer lines, vaporizers or valves.  As a result all limitations of the conventional sample introduction techniques are resolved.  The chromatography is based on boiling point separation.  The total amount is reported in parts per million mass.  The system setup is shown in figure 2 and is based on the ASTM D7756-13: Standard Test Method for Residues in Liquefied Petroleum (LP) Gases by Gas Chromatography with Liquid, On-Column Injection.  Sample is injected into a 5 meter Sulfinert® coated stainless steel capillary.  The retention gap is connected to a 3 meter non polar retaining column, with an exit for flushing the butadiene light ends.  Subsequently, the exit is closed and the flow is switched to the non-polar analytical column for the elution of NMP.  Table one shows the LGI settings, Table Two shows typical settings of the gas chromatograph and column details.  The last page of the reference concludes that the developed method in which Butadiene in injected under pressure, in liquid phase directly on the analytical GC column is a safe, fast and accurate method for the determination of NMP in Butadiene.  The repeatability is better than 2% relative and the lower detection limit is far below 1 ppm.  Ruissen does not teach the carrier gas used in the gas chromatograph or using a nitrogen phosphorus detector.  
In the patent publication Kostova teaches a process for workup of a stream (1) comprising butene and/or butadiene, butane, hydrogen and/or nitrogen and carbon dioxide, comprising: (a) absorption of stream (1) with a mixture (5) comprising 80 to 97% by weight of N-methylpyrrolidone and 3 to 20% by weight of water to obtain a stream (9) comprising N-methylpyrrolidone, water, butene and/or butadiene, butane, and optionally carbon dioxide, and a stream (7) comprising hydrogen and/or nitrogen and butane, (b) extractive distillation of stream (9) with a stream (13) comprising 80 to 97% by weight of N-methylpyrrolidone and 3 to 20% by weight of water to separate the stream (9) into a stream (17) comprising N-methylpyrrolidone, water, butene and/or butadiene, and a stream (15) comprising essentially butane, and optionally carbon dioxide, (c) distillation of stream (17) into a stream (23) comprising essentially N-methylpyrrolidone and water, and a stream (21) comprising butene and/or butadiene (see abstract).  
In the patent Kindler teaches a method for separating a C4 mixture into at least 4 fractions by extractive distillation by means of N-methyl-2-pyrrolidinone or an aqueous solution of N-methyl-2-pyrrolidinone (NMP).  The at least 4 fractions, including a) a fraction essentially comprising 1,3-butadiene, b) a fraction essentially comprising butenes, c) a fraction essentially comprising butanes and d) one or more fractions essentially comprising 1,3-butadiene and the other C4 -hydrocarbons (see the abstract and column 1, lines 1-15).  Column 1, lines 16-22 teach that the gaseous C4 -hydrocarbon mixture is first brought into contact with NMP in an extraction zone (I), the 1,3-butadiene and the other C4-hydrocarbons being essentially completely absorbed by the NMP but the butenes and butanes remaining essentially in the gas phase.  Since the butanes and butenes are taught as only essentially removed instead of completely removed, one of ordinary skill in the art would have expected the hydrocarbon solutions in the various stages of the Kindler process containing 1,3-butadiene and the other C4 -hydrocarbons to also contain butanes such as n-butane in a parts per million or parts per billion range.  
In the paper Nizio teaches the analysis of alkyl phosphates in petroleum samples by comprehensive two-dimensional gas chromatography with nitrogen phosphorus detection and post-column Deans switching.  Alkyl phosphate based gellants used as viscosity builders for fracturing fluids used in the process of hydraulic fracturing have been implicated in numerous refinery-fouling incidents in North America (see the first paragraph on page 172).  In response, the industry developed an inductively coupled plasma optical emission spectroscopy (ICP-OES) based method for the analysis of total volatile phosphorus in distillate fractions of crude oil; however, this method is plagued by poor precision and a high limit of detection (0.5 ± 1 g phosphorus mL−1).  Furthermore this method cannot provide speciation information, which is critical for developing an understanding of the challenge of alkyl phosphates at a molecular level (see the second paragraph on page 172).  The third paragraph on page 172 teaches that GC×GC is a separations technique with numerous applications in many fields, especially petroleum.  Its application in a method based on trimethylsilylation derivatization and use a flame ionization detector (FID) for the speciation of di- and tri-alkyl phosphates in petroleum samples has been described.  Although this analytical approach yielded detection limits and a level of precision that exceeded the capabilities of the currently accepted ICP-OES methodology, the research demonstrated the necessity for selective detection in this application, which was achieved through the use of time-of-flight mass spectrometry (TOFMS).  Overall this method was capable of both speciating and quantifying alkyl phosphates in petroleum samples with better precision and lower limits of detection when compared to the ICP-OES method.  However, the TOFMS is a very expensive instrument which is not suitable for use in on-line or at-line monitoring in a refinery environment.  Herein, is present the use of nitrogen–phosphorus detection in conjunction with GC×GC for alkyl phosphate measurement in petroleum samples.  This is a much more rugged and less expensive detector than the TOFMS, making the new method more attractive for implementation in an industrial setting (also see the first full paragraph of page 173).  The approach uses comprehensive two-dimensional gas chromatography with nitrogen phosphorus detection (GC×GC–NPD) and post-column Deans switching. This method provides qualitative and quantitative profiles of alkyl phosphates in industrial petroleum samples with increased precision and at levels comparable to or below those achievable by ICP-OES.  A recovery study in a fracturing fluid sample and a profiling study of alkyl phosphates in four recovered fracturing fluid/crude oil mixtures (flowback) are also presented.  The last full paragraph of page 172 teaches that the analysis was conducted using a GC×GC system equipped with a CFT Deans switch and both FID and NPD detectors (see figure 1).  The NPD utilized a modified capillary-optimized jet with a large enough bore to permit the capillary column to pass through the jet and be positioned a few mm from the TID-2 black ceramic bead, improving the response characteristics of the detector over the conventional design.  The column configuration consisted of a 10 m × 0.18 mm, 0.18 µm Rxi-5Sil MS column in the first dimension and a 0.5 m × 0.18 mm, 0.18 µm Rxi-17Sil MS column in the second dimension.   The Deans switch initially directed solvent and any excess derivatization reagents exiting the second column to the FID.  After 3.3 minutes, the valve was actuated to direct the effluent to the NPD for selective detection of the alkyl phosphates.  The first full paragraph of page 173 teaches that previous research revealed the need for comprehensive multidimensional separations coupled with selective detection for the speciation of alkyl phosphates in petroleum samples.  The first selective detector tested was a nitrogen phosphorus detector (NPD); however, the excess silylation reagents from the derivatization mixture were found to coat the NPD bead in a layer of SiO2, passivating the bead and fully quenching the signal after fewer than 10 chromatographic runs.  The third full paragraph of page 173 teaches that placing a Deans switch device after the second column allowed the effluent to be directed to the FID initially.  After the derivatization reagents eluted, the pressure was switched and material directed to the NPD.  Overall, the addition of the Deans switch increased the NPD bead life from approximately 5 chromatographic runs to over 1000 which were performed over the course of 15 months.  The paragraph bridging pages 173-174 teaches that limits of detection (LODs) are likely to be comparable and in most cases much lower than the LOD achievable using the currently accepted ICP-OES method with an increased precision when compared to the ICP-OES method.  
In the paper Burchill teaches presents an investigation of nitrogen compounds in unfractionated coal tar products.  The direct application of gas chromatography (g.c.) with a nitrogen-selective alkali-flame detector (AFD) and mass spectrometry to the identification of nitrogen compounds in coal tar products without the need for prior separation of nitrogen-rich fractions was described.  The AFD was used successfully for the quantitative g.c. determination of a range of nitrogen heterocycles in the unfractionated samples.  The first paragraph of page 11 teaches that nitrogen is present, to some extent, in all fossil fuels, and is believed to be associated almost exclusively with the organic portion of the crude materials.  Its level is usually <0.5% in crude petroleum, but higher (l-2%) in shale oils and coal.  Nitrogen compounds are found as minor components in the distillation, extraction and combustion products.  They have not been characterized as fully as the predominant hydrocarbon components, but are important because they may cause problems in the stability and further processing of the products.  A number of the basic nitrogen compounds are toxic, several of the aze-heterocycles and primary aromatic amines being known, or suspected, carcinogens.  Although the neutral nitrogen compounds appear, in general, to be less toxic than the basic compounds, several dibenzocarbazoles have been reported to show carcinogenic activity.  The paragraph bridging pages 11-12 describe the gas chromatography instrument as a Perkin-Elmer F-17 chromatograph fitted with a flame ionization detector (FID) and an AFD.  The AFD employed an electrically-heated rubidium glass bead.  The AFD combustion gas flows and bead heating current were adjusted for maximum response and selectivity towards nitrogen compounds by a published statistical method resulting in a selectivity factor of 700 for acridine:phenanthrene.  0.2 µl splitless injections of = 5 % solutions of the samples in tetrahydrofuran were made onto SGE glass SCOT capillary columns coated with SP-2250 50 % methyl, 50 % phenyl silicone stationary phase, using helium carrier gas.  Dual g.c.-FID and g.c.-AFD chromatograms for the anthracene oil, coke oven pitch and Gray-King tar are given in Figures 1-3, respectively, the FID chromatogram being shown as the upper trace in each case.  Other chromatographic conditions are given on the appropriate chromatograms.  The "Quantitative analyses" section beginning on page 17 teaches that the rubidium bead AFD was an excellent detector for quantitative analysis.  It has a high selectivity in favor of nitrogen compounds, a wide linear response range, and is extremely sensitive.  A detection limit of =0.07 x 10-9 g was estimated for acridine and carbazole assuming a peak height of 5 mm at the minimum usable attenuation, giving a signal:noise ratio of 2:l.  The three coal tar products were analyzed quantitatively by g.c.-AFD for a range of nitrogen heterocycles using 4-phenylpyridine as an internal standard, the results being given in Table 6.  With few exceptions, the determination of these compounds by other methods would be difficult and would probably require the use of complex and time-consuming separation schemes, with the attendant risk of poor recoveries.  However, the direct g.c.-AFD analysis can be carried out on the unfractionated materials in =70 minutes.  Thus the g.c.-AFD method should allow a rapid quantification of the nitrogen compounds.  
In the paper Mehdinia determined N-vinyl-2-pyrrolidone and N-methyl-2-pyrrolidone in drugs using polypyrrole-based headspace solid-phase microextraction and gas chromatography–nitrogen-phosphorous detection.  The first full paragraph of page 83 teaches that N-methyl-2-pyrrolidone (NMP) (figure 1B) is a derivative of pyrrolidone that is a widely used organic compound as a solvent or excipient in the pharmaceutical, petrochemical, agricultural and microelectronics industries.  It also teaches that a GC method with a flame ionization detector (FID) can be used to determine the NMP in different samples.  The last full paragraph on page 83 teaches that a GC system equipped with an NPD system was used.  High purity nitrogen (99.999%) was used as the carrier gas and column flow was kept at 1.0 mL min−1.  The NPD detector operating conditions were as follows: bead temperature set at 250 °C, the offset was 40 pA.  H2, air and make-up (Nitrogen, 99.999%) flows were 2, 60 and 30 mL min−1, respectively.  The abstract teaches that high sensitivity and selectivity had been achieved due to the combination of the high extraction efficiency of PPy film prepared in organic medium and the high sensitivity and selectivity of nitrogen-phosphorous detection.   
In the paper Later teaches a separation method for the identification of organic compounds in synthetic fuels.  Prefractionation of crude synfuel materials into discrete chemical classes was performed by adsorption column chromatography using small quantities of neutral aluminum oxide and silicic acid.  Subsequent high-resolution separation of individual components was achieved by using capillary column gas chromatography, and specific compound types were determined by gas chromatographic retention data and combined gas chromatography-mass spectrometry.  The principal chemical classes investigated in the solvent-refined coal liquid were aliphatic hydrocarbons, polycyclic aromatic hydrocarbons, polycyclic aromatic sulfur heterocycles, nitrogen polycyclic aromatic compounds, and hydroxyl polycyclic aromatic hydrocarbons.  The nitrogen-containing aromatic compounds were further separated into secondary nitrogen polycyclic aromatic heterocycles, amino polycyclic aromatic hydrocarbons, and tertiary nitrogen polycyclic aromatic heterocycles to facilitate their identification.  The first full paragraph in the right column of page1613 teaches that a flame ionization detector (FID) was generally used, but nitrogen and sulfur heterocycle fractions were also analyzed by using a nitrogen-selective detector (NPD) and a sulfur-selective detector (FPD).  A Perkin-Elmer Sigma 2 gas chromatograph equipped with these detectors was used.  
In the paper Ochiai teaches a method for characterization of size-resolved particles including nanoparticle fractions with a diameter of 29–58 nm in roadside atmosphere.  The method is based on thermal desorption (TD) of a sample followed by comprehensive two-dimensional gas chromatography (GC×GC) with novel detection capabilities, including high resolution time-of-flight mass spectrometry (HRTOF-MS) and simultaneous detection with a nitrogen phosphorous detector (NPD) and a quadrupole mass spectrometer (qMS).  Increased selectivity with the GC×GC–HRTOF-MS allows a group type separation of a selected chemical class, e.g. oxygenated polycyclic aromatic hydrocarbons (oxy-PAHs), using mass chromatography with a 0.05 Da wide window in the complex sample matrix.  Also, the simultaneous detection with the NPD and the qMS elucidated the presence of 15 nitrogen-containing compounds (see table 2).  The first two full paragraphs in the right column on page 14 teach that simultaneous selective detectors and MS operation is an effective method, which allows a greatly improved identification capability.  A method for analysis of phosphorous pesticides by use of simultaneous pulsed flame photometric detection (PFPD) and qMS detection (1D GC–PFPD/qMS) is known. The PFPD chromatogram could pinpoint the elution time of a suspected pesticide for a fast MS identification because of its high selectivity and retention time match with the MS.  This method can be generalized as simultaneous selective and MS detection which can be extended to any other GC selective detector.  Consequently, selective detectors with fast response times, e.g. micro-electron capture detector (ECD), sulfur chemiluminescence detector (SCD), and nitrogen phosphorus detector (NPD), can be applied to simultaneous detection in GC×GC.  The aim of this paper was to describe a new and more effective method of TD–GC×GC with the exact mass measurement using the HRTOF-MS and the simultaneous detection using the NPD and the qMS, for characterization of atmospheric nanoparticles.  
With respect to Wang as the primary reference, it would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate a nitrogen-phosphorus detector into the analysis of the Wang since as shown by Burchill, Later, Mehdinia, Nizio and/or Ochiai the nitrogen-phosphorus detector is used in gas chromatography methods when one wants/needs to detect nitrogen containing  compounds in a complex mixture, combining the nitrogen-phosphorus detector with other detectors in a gas chromatography system is an effective method for identifying nitrogen containing compounds in a complex chromatogram, the nitrogen-phosphorus detector has high sensitivity and selectivity in methods of measuring N-methyl-2-pyrrolidone, the detector can be substituted for a flame ionization detector in GC analysis of N-methyl-2-pyrrolidone, there is a desire to measure nitrogen compounds in hydrocarbons, the direct introduction method reduces the time for analysis, a nitrogen phosphorus detector is commonly coupled in gas chromatography systems with a flame ionization detector and is capable of measuring concentrations of nitrogen and/or phosphorus compounds down to at least levels that are common for other detectors and techniques can be provided such as the Deans switching that are capable of extending the usable lifetime of the nitrogen-phosphorus detector and because the columns used by Wang are each capable of separating 1-methyl-2-pyrrolldone from hydrocarbons and water as shown by figures 1-2 of Wang.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to apply the Wang analysis method to other hydrocarbons such as 1,3-butadiene that Ruissen teaches are produced/separated by a similar N-methyl-2-pyrrolidone extractive distillation.  
With respect to Ruissen as the primary reference, it would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate a nitrogen-phosphorus detector into the Ruissen analysis since as shown by Burchill, Later, Mehdinia, Nizio and/or Ochiai the nitrogen-phosphorus detector is used in gas chromatography methods when one wants/needs to detect nitrogen containing  compounds in a complex mixture, combining the nitrogen-phosphorus detector with other detectors in a gas chromatography system is an effective method for identifying nitrogen containing compounds in a complex chromatogram, the nitrogen-phosphorus detector has high sensitivity and selectivity in methods of measuring N-methyl-2-pyrrolidone, the detector can be substituted for a flame ionization detector in GC analysis of N-methyl-2-pyrrolidone, there is a desire to measure nitrogen compounds in hydrocarbons, the direct introduction method reduces the time for analysis, a nitrogen phosphorus detector is commonly coupled in gas chromatography systems with a flame ionization detector and is capable of measuring concentrations of nitrogen and/or phosphorus compounds down to at least levels that are common for other detectors and techniques can be provided such as the Deans switching that are capable of extending the usable lifetime of the nitrogen-phosphorus detector and because the column used by Ruissen are each capable of separating 1-methyl-2-pyrrolidone from hydrocarbons as shown by figures 3-4 of Ruissen.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to use a nitrogen carrier gas in the method of Ruissen because as shown by at least Wang and Mehdinia use of nitrogen in a gas chromatography method for analysis of N-methyl-2-pyrrolidone is known and practiced by those of skill in the art.  Based on the Kindler and Kostova descriptions, one of ordinary skill he art at the time the application was filed would have expected the intermediate and/or final hydrocarbon products to contain part per billion or part per million concentrations of n-butane because of the fact that some of the butanes are expected to remain in the NMP extraction solution as taught by Kostova or Kindler.  
Claims 1, 7, 12, 14, 22-23, 25-26 and 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Liao, Ruissen and Kostova or Kindler and further in view of Nizio, Burchill, Mehdinia, Later or Ochiai or alternatively Ruissen in view of Wang, Liao and Kostova or Kindler and further in view of Nizio, Burchill, Mehdinia, Later or Ochiai as applied to claims 1, 7, 12, 14, 22-23, 25-26 and 29-33 above, and further in view of Pollock (US 3,887,345), Ross (US 3,966,411) or Paul (US 4,180,389).  Wang or Ruissen do not teach helium or argon as the carrier gas.  
In the patent Pollock teaches an injection system for a gas chromatograph in which the sample to be introduced is placed in a chamber which may be cool and not under pressure and is then injected into the apparatus by changing the position of a valve and heating the chamber whereby the sample is volatilized and swept by a carrier gas into the analysis apparatus.  Column 3, lines 32-35 teaches that a source of a suitable carrier gas is provided such as helium, hydrogen, nitrogen, or argon and enters the system through line 23.   
In the patent Ross teaches the qualitative and quantitative analysis of nitrogen-containing compounds is accomplished by converting the compound to a stable nitrogen-containing aromatic hydrocarbon, introducing the stable nitrogen-containing aromatic hydrocarbon in a carrier gas stream into a chromatographic column and passing the effluent stream from the column through a gas chromatography detector to obtain a detector signal response.  Column 5, lines 47-56 teach that the column is conditioned by passing a carrier gas through the column for a period of time sufficient to remove any trace impurities from the column.  An inert gas, such as nitrogen, helium or argon, is used as the carrier gas.  
In the patent Paul teaches method and apparatus for the isolation and purification of a solute prior to carrying the solute by means of a carrier gas into analytical instruments such as gas chromatographs.  Column 2, lines 25-30 teach that the carrier gas is generally a gaseous material which will pass through the entire system without undergoing change in composition and/or adversely affecting flame detector operation.  Well-known examples of carrier gases meeting the foregoing requirements are helium, argon and nitrogen.  
It would have been obvious to one of ordinary skill in the art to use well known gas chromatography carrier gases such as helium or argon in the Ruissen or Wang methods because as shown by Pollock, Ross or Paul such gases along with the nitrogen of Wang are common/well known carrier gases used in gas chromatography.  
Applicant's arguments filed June 10, 2022 have been fully considered but they are not persuasive.  In response to the changes made, the 35 U.S.C. 112(a) rejection has been maintained with respect to claim 5 and modified to account for new problems in at least claim 1.  A new rejection under 35 U.S.C. 112(b) has been applied against most of the claims and the 35 U.S.C. 103 rejections have been modified with additional references which show the use of an NPD detector when one wants/needs to detect nitrogen containing compounds in a complex sample.  The arguments are moot with respect to the new rejection and new issues in the 35 U.S.C. 112(a) rejection.    
The advisory action is a response to the arguments made at the time the current claims were submitted.  Since no new arguments were submitted with the request for continued examination, the advisory constitutes the response to applicant’s arguments.  . 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additionally cited art is related to the composition of C4-hydrocarbon fractions and what type of acetylenic compounds are present, determining trace levels of an extraction solvent in hydrocarbon products and water and the use of an NPD detector in gas chromatographic analysis of complex hydrocarbon liquids.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARLEN SODERQUIST/Primary Examiner, Art Unit 1797